per curiam:
f — I
En marzo de 1998, el Ledo. Ralph J. Sierra, Jr. instó contra los Ledos. Fred H. Martínez y Lawrence Odell una querella por conducta profesional impropia. En esencia, alegó que los querellados afirmaron bajo juramento hechos que sabían eran falsos.
Los hechos se remontan a 1981, cuando mediante la Es-critura Pública Núm. 68, otorgada el 9 de marzo de 1981 ante el notario público Rafael Kodesh Baragaño, se creó el fideicomiso del plan de pensiones para beneficio de los miembros y asociados del entonces bufete de abogados Martínez, Odell, Calabria & Sierra, una sociedad profesio-nal organizada al amparo de las leyes del Estado Libre Asociado de Puerto Rico. En dicha escritura se hizo refe-rencia a una resolución de la sociedad de abogados (Certificate of Partnership Action), con fecha de 9 de marzo de 1981, en la cual se afirmó que los licenciados querellados, junto al Ledo. Antonio J. Colorado, eran los únicos socios del bufete. Esta certificación fue utilizada por el notario *51como fundamento de la autoridad de los otorgantes de la escritura pública y se incorporó a ella como anejo.(1)
Eventualmente, el Bufete Martínez, Odell, Calabria & Sierra se disolvió y se creó el Bufete Martínez, Odell & Calabria, el cual preservó el mismo plan de pensiones. El querellante, afirma que al momento de otorgar la escritura tanto él como el Ledo. José Luis Calabria eran socios con iguales derechos que los querellados.(2) Sostiene que la afirmación contenida en la resolución de la sociedad que, a su vez, fue incorporada en la escritura pública, sólo tuvo como objetivo excluir del plan de pensión a los abogados que, como él, en esa fecha eran socios del bufete. Aduce, finalmente, que la conducta de los querellados contravino los Cánones 35 y 38 del Código de Ética Profesional, 4 L.P.R.AAp. IX.
Examinadas las alegaciones del querellante, le ordena-mos al Procurador General que rindiera un informe en torno a las imputaciones hechas contra los querellados. El Procurador cumplió con su encomienda. Es su opinión que la conducta de los querellados viola las disposiciones del Canon 35 del Código de Ética Profesional, supra.
I — I
De entrada, debemos aclarar que en el caso de autos la querella instada por el licenciado Sierra, Jr. no versa sobre la relación típica abogado-cliente. Se origina, más bien, como consecuencia de una relación de negocios de una so-ciedad profesional de abogados. Por otro lado, el Procura-dor General nos llama la atención sobre los innumerables conflictos habidos entre las partes, originados como conse-cuencia de la disolución de la sociedad profesional. A su *52juicio, esta animosidad exige un minucioso examen de la evidencia aportada en este procedimiento disciplinario. Dicho lo anterior, examinemos las alegaciones.
Los querellados sostienen que el plan de pensiones que se estructuró en la referida escritura pública estaba vi-gente desde 1979, fecha para la cual el licenciado Sierra, Jr. no tenía vínculo alguno con el bufete. Sostienen, ade-más, que la escritura pública otorgada en 1981 sólo preten-día oficializar dicho plan, por lo que sólo los querellados y el licenciado Colorado podían otorgar la escritura y la cer-tificación, que son objeto de la presente querella. Aducen, por lo tanto, que lo expresado en la escritura reflejaba la realidad social del bufete para el 28 de septiembre de 1979, fecha en que comenzó el plan.
Según la prueba, son ciertas las alegaciones de los que-rellados en términos de que el plan de pensiones oficiali-zado en la escritura pública —objeto de la presente quere-lla— fue instaurado en fecha anterior. En primer lugar, el propio plan de pensión establece la fecha de 28 de septiem-bre de 1979 como su fecha de efectividad. En segundo lu-gar, existen varios documentos en el expediente del caso y que la Oficina del Procurador General nos enumera, que sostienen las alegaciones de los querellados sobre este as-pecto: una carta de Corporation Life, suscrita por el Sr. Jack H. Odell, con fecha de 1ro de septiembre de 1979; el estado de cuenta de la American Variable Annuity Life Assurance Co. de 25 de abril de 1980; el acuerdo de honora-rios suscrito por los licenciados Colorado, Martínez y Odell con Pension Planners de Puerto Rico Inc., suscrito el 16 de mayo de 1980, en el que se delegó en esta compañía la administración del plan de retiro, y la declaración jurada del Ledo. José L. Calabria, a quien el querellante identifica que fue excluido del plan de retiro, y quien afirma que antes de su entrada al bufete tuvo conocimiento de que existía un plan de pensiones al que se efectuaban aporta-ciones periódicas. Por último, la formalización retroactiva *53en la referida escritura fue validada, sin objeción alguna, por el Departamento de Hacienda y el Departamento del Trabajo federal al tramitar el plan en esas agencias.
A pesar de lo anterior, no hay duda de que al momento de otorgar la escritura pública en la que se constituyó el fideicomiso, el abogado querellante y el licenciado Calabria formaban parte del bufete en calidad de socios con iguales derechos. Por lo tanto, aunque la escritura tenía como fi-nalidad formalizar un plan preexistente, lo cierto era que al momento de su otorgamiento, 9 de marzo de 1981, la realidad era distinta a la expresamente afirmada por los querellados. En este sentido, lo afirmado bajo juramento en términos de que los abogados querellados eran en 1981 los únicos socios del bufete, no era cierto.
h-f I — I H — H
El Código de Ética Profesional impone a todo abogado el deber de mantener relaciones cordiales y respetuosas con sus compañeros abogados. En este sentido, proscribe la conducta impropia entre abogados al tramitar pleitos, Canon 29 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, In re Córdova González, 125 D.P.R. 555 (1990), y les impone un deber de sinceridad y honradez ante los tribunales, frente a sus representados y al relacionarse con sus compañeros de profesión. Canon 35 del Código de Ética Profesional, supra.
En específico, el citado Canon 35 establece, en parte, lo siguiente:
La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho. ...
El abogado debe ajustarse a la sinceridad de los hechos al *54examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas. ... (Enfasis suplido.)
Estas obligaciones y deberes constituyen normas míni-mas de conducta que sólo pretenden preservar el honor y la dignidad de la profesión. Por ello, deben ser observadas por los abogados, no sólo en la tramitación de pleitos sino tam-bién en toda faceta en la quo se desempeñen.
En armonía con lo anterior, con su firma, un abogado no puede suscribir hechos incompatibles con la verdad. Alonso García v. Comisión Industrial, 102 D.P.R. 752, 755 (1974). Es su responsabilidad asegurarse de que los hechos que suscribe correspondan con la realidad.
Somos de opinión que en este caso la actuación de los querellados contravino el Canon 35 del Código de Etica Profesional, supra. La afirmación de los abogados en la escritura objeto de esta querella, como antes afirmamos, fue contraria a la verdad. Ello se aparta de lo preceptuado en el citado Canon 35, que impone a los abogados la obligación de “ajustarse a la sinceridad de los hechos ... al redactar afidávit u otros documentos ...” Este deber se lesiona aun cuando la falta a la verdad no haya ocurrido intencionalmente o con el deliberado objetivo de engañar. In re Rivero Arvelo y Ortiz Velázquez, 132 D.P.R. 849 (1993); In re Chaar Cacho, 123 D.P.R. 655 (1989). En consecuencia, resolvemos que los querellados incurrieron en conducta contraria al Canon 35 del Código de Etica Profesional, supra. Si los abogados querellados pretendían formalizar un plan preexistente en el que los demás socios no tenían derecho alguno, lo apropiado hubiera sido aclarar ese objetivo ex-presamente en la escritura pública y en la resolución de la sociedad profesional, manteniendo fidelidad a la verdad al momento de suscribir tales documentos.
A pesar de lo anterior, del expediente no surge evidencia alguna que demuestre que la actuación de los querellados fuese hecha con el objetivo deliberado de defraudar a los *55demás socios. De hecho, del expediente no surge que el querellante haya sufrido perjuicio alguno. Ello, si bien debe ser considerado en la evaluación de esta querella, no priva a este Tribunal de su jurisdicción disciplinaria. En vista de ello, y de las circunstancias particulares que ro-dean el reclamo del licenciado Sierra, Jr., en esta ocasión limitaremos nuestra intervención disciplinaria a censurar enérgicamente a los abogados Fred H. Martínez y Lawrence Odell por las actuaciones que le han sido imputadas.

Se emitirá la correspondiente sentencia.

El Juez Asociado Señor Rebollo López disintió con una opinión escrita. El Juez Asociado Señor Fuster Berlingeri no intervino.
— O —

 El certificado, además, contenía información pertinente a la creación y ad-ministración del fideicomiso que se creaba mediante escritura pública.


 Surge del expediente que el Ledo. José L. Calabria se unió al bufete el 1ro de enero de 1980 y el querellante el 1ro de agosto de 1980.